Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 1, 4, 8 and 10 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a motor comprising: a rotary shaft; an armature part; a frame including a tubular portion surrounding the armature part; and two magnets, each magnet including opposite magnetic poles, wherein the tubular portion is formed with a magnetic body, the tubular portion includes two flat plate parts and two curved parts, the two curved parts connect with the two plate parts, each magnet neighbors both sides of each flat plate part in a peripheral direction, each magnet is disposed inside each curve part in a radial direction, a magnetic gap is provided in a radial direction, the magnetic gap being formed by an inner surface of the flat plate parts and the armature part, no magnet is provided at each flat plate part, wherein:
each flat plate part [11, 12] is magnetized to have a magnetic polarity by magnet poles of the two magnets [61, 71 or 62, 72], the magnet poles of the two magnets having the same magnetic polarity, and the magnetic polarity of each flat plate part is opposite to the same magnetic polarity of the magnet poles of the two magnets, as in claim 1; or, 
each flat plate part is magnetized to have a magnetic polarity by magnet poles of the two magnets, the magnet poles of the two magnets having the same magnetic polarity, and the magnetic polarity of each flat plate part is opposite to the same magnetic polarity of the magnet poles of the two magnets, as in claim 8.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 


    PNG
    media_image1.png
    864
    1231
    media_image1.png
    Greyscale


Hence, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834